Citation Nr: 1637762	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a genitourinary disability, including urethral stricture and urinary tract infections.  

2.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Everett L. McKeown, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2016, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing is associated with the record.  Notably, the Veteran's representative was not present at the hearing because he was a JAG officer deployed for six months to Afghanistan, yet the Veteran communicated his desire to proceed with the hearing despite his attorney's absence.   

The Board notes that in this decision it will be addressing the issue of entitlement to an initial rating in excess of 30 percent for ischemic heart disease, despite the fact that the RO did not certify it on appeal (on VA Form 8) in December 2013 (an appeal had earlier been perfected on it in April 2013, after which the RO issued a supplemental statement of the case (SSOC) in November 2013).  The RO considered the issue to have been withdrawn because it received a VA Form 9 in December 2013 from the Veteran's representative, who checked the box on that form indicating that the SSOC had been read and who listed the issue of service connection for the genitourinary disability as the only one being appealed.  Nonetheless, the Veteran evidently believed the issue for a higher rating for ischemic heart disease was still on appeal because he presented testimony on the issue at the May 2016 hearing, and the testimony was accepted by the undersigned.  The Veteran's representative was not present at the hearing to clarify whether the higher rating claim was in fact withdrawn (there is no specific writing to that effect in the claims file).  In light of the foregoing factors, the Board deems that the higher rating claim is properly in appellate status and will be considered in the decision herein below.  

The TDIU issue has been added to the appeal because a TDIU claim is part of an increased rating claim when such claim is asserted by the veteran or raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a TDIU claim was asserted at the May 2016 hearing, when the Veteran testified that he was unable to work due to the medications he was taking for his service-connected ischemic heart disease.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As was noted above, a TDIU rating claim is part of an increased rating claim when such claim is raised by the record, as is the case at present.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the RO should ensure that the claim has been developed properly, to include sending a VCAA letter and considering whether a VA examination is necessary to decide the claim.

In regard to the claim of service connection for a genitourinary disability, including urethral stricture and urinary tract infections, the Veteran underwent a VA examination in April 2011 in order to determine the nature and cause of the Veteran's genitourinary disability, which he initially claimed as a urinary tract condition, secondary to infection, on his December 2010 application.  The examiner noted the documentation in service of the Veteran's treatment for urethral discharge and his more recent history of surgical repair for urethrocutaneous fistula followed by recurrent urethral stricture.  She opined that the currently diagnosed urethral stricture was "less likely as not the same condition or a result of his history of acute urethritis he was diagnosed with while in the military."  Her conclusion was not accompanied by any explanation or rationale.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, this case is returned to the RO so that it may arrange for the Veteran to undergo another examination that will be sufficient to decide his claim.  In that regard, the Board notes that at his hearing, the Veteran reported that his treating VA physician, Dr. Albers, suggested that his documented urethritis in service caused weakness of the interior walls of his urethra, which eventually developed a leak and led to surgery in 2002, and that Dr. Albers believed this was a plausible theory of connection between service and his current genitourinary condition.

It is further noted that during the April 2011 VA examination, the examiner referenced the fact that the Veteran underwent surgery to repair a urethrocutaneous fistula in the early 2000s.  It is not clear whether such surgery was performed at the VA.  In any case, records of that treatment, if any, are not in the claims file, which does not contain any VA treatment records prior to September 2005.  Nor does the file contain records since August 2013.  At his hearing, the Veteran noted that he was currently taking antibiotics again due to a urinary tract infection.  Thus, the AOJ should seek to update the claims file with any medical records prior to September 2005, as well as those dated since August 2013.  

In regard to the claim of an initial rating in excess of 30 percent for ischemic heart disease, the Board notes that the Veteran last underwent a VA examination to assess the severity of his disability in June 2013.  Since then, he has testified at a hearing in May 2016, at which time he described various symptoms of his heart disability, specifically dizziness and angina.  For example, he indicated that after taking his medications in the morning, he refrains from moving or leaning over for at least an hour so as to avoid falling from dizziness.  He stated that he had to take a second "batch" of medications in the late afternoon to avoid further dizziness and angina.  He stated that he experienced the same symptoms if he leaned over for more than about 10 or 15 minutes.  Based on these statements, it appears that the Veteran's heart disease may have worsened or increased in severity.  As such, he should be afforded a VA examination to assess the current severity of the disability.  38 C.F.R. § 3.159(c)(4)(i).  Prior to the examination, all VA treatment records of the Veteran since August 2013 should be associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a TDIU.  The AOJ should send the Veteran a VCAA letter and determine whether a VA examination is necessary to determine functional impairment related solely to his service-connected disability(ies) and indicate how that impairment impacts on both physical and sedentary types of employment, irrespective of age.  If an examination is deemed necessary, the AOJ should arrange for one. 

2.  The AOJ should obtain for association with the claims file the following:  (a) all records of the Veteran in relation to treatment for a genitourinary disability, including urethral stricture and urinary tract infection, for the period prior to September 2005 and since August 2013; and (b) all records of the Veteran in relation to evaluation and treatment for his heart disability, since August 2013.  

The AOJ should seek such records from the VA, and also request the Veteran to submit any relevant private medical records covering the same periods (or a medical release authorizing VA to obtain any private medical records on his behalf).  To that end, the AOJ should specifically request the Veteran to provide the records of his surgery for urethrocutaneous fistula in the early 2000s (possibly February 2002), if such surgery was performed at a private medical facility.  Alternatively, he may submit a medical release for the AOJ to obtain those records, if any, on his behalf.  

3.  Thereafter, the AOJ should arrange to have the Veteran scheduled for a VA examination to determine the nature and cause of his current genitourinary disability, diagnosed as urethral stricture with urinary tract infections.  The claims file should be made available to the examiner in conjunction with the examination.  

The examiner is asked to opine whether it is at least as likely as not (defined as a 50 percent or greater probability) that the Veteran's currently diagnosed disability is causally related to his active duty service from December 1965 to November 1969, to include his documented urethritis therein.  To that end, the examiner is asked to comment upon the Veteran's statements (reported at his May 2016 hearing), that his documented urethritis during service caused weakness of the interior walls of his urethra, which eventually developed a leak and led to surgery in 2002 (he said his treating VA physician, Dr. Albers, found that this was a plausible theory of connection between service and his current genitourinary condition).  

The examiner must provide an explanation and rationale for all opinions. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond, given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After additional VA/private treatment records have been sought and obtained (as requested in #2 above), the AOJ should arrange to have the Veteran scheduled for a VA examination to determine the current severity of his service-connected ischemic heart disease.  The claims file should be made available to the examiner in conjunction with the examination.  

The examiner should indicate whether or not the Veteran has experienced the following:  (a) chronic congestive heart failure, or more than one episode of acute congestive heart failure in the past year; (b) dyspnea, fatigue, angina, dizziness, or syncope with a workload of either 3 METs or less, or greater than 3 METS but not greater than 5 METs; and (c) left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent, or 30 to 50 percent.  

The examiner should also (a) comment on the functional and industrial impairment caused by the ischemic heart disease, and the medications the Veteran takes for the disability, and (b) indicate (if medically possible) whether, without consideration of the Veteran's age and any nonservice-connected disabilities, the service-connected ischemic heart disease results in unemployability.  

A complete rationale and reasoning must be provided for all opinions and conclusions.
 
5.  After completion of the foregoing, the AOJ should review the record and adjudicate the claim of service connection for a genitourinary disability including urethral stricture and urinary tract infections, the claim for an initial rating in excess of 30 percent for ischemic heart disease, and the claim for a TDIU.  If any benefits sought on appeal remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




